             Case 2:18-cr-00422-SMB Document 637 Filed 06/17/19 Page 1 of 3



 1
     Joy Bertrand, Esq.
 2   PO Box 2734
     Scottsdale, Arizona 85252-2734
 3   Telephone: 602-374-5321
     Fax: 480-361-4694
 4   joyous@mailbag.com
     www.joybertrandlaw.com
 5   Arizona State Bar No. 024181

 6   ATTORNEY FOR: DEFENDANT

 7                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 8

 9   United States,
10
           Plaintiff,                           Case No. CR-18-422-SMB

11
           v.                                       NOTICE OF JOINDER
12

13
     Joye Vaught,
           Defendant.
14

15

16
           PLEASE TAKE NOTICE THAT the Defendant, Joye Vaught, through her
17

18   attorney, Joy Bertrand, hereby joins the Defendant Andrew Padilla’s Motion to
19
     Continue. (ECF Doc. 628) In doing so, she adopts the facts and legal arguments
20

21   presented in this Motion.
22
           Ms. Vaught’s Counsel is in the same situation as Mr. Padilla, having been
23

24
     appointed under the Criminal Justice Act on or about May 3, 2019. Like Mr.

25
     Padilla’s Counsel, Ms. Vaught also faces the daunting task of reviewing and
26
     analyzing what is estimated to be more than ten million pages of documents.
27

28   Like Mr. Padilla’s Counsel, Undersigned Counsel also must familiarize herself
29




                                           Page 1
             Case 2:18-cr-00422-SMB Document 637 Filed 06/17/19 Page 2 of 3



 1   with ancillary litigation in this District, the Central District of California, and
 2
     Ninth Circuit Court of Appeals. Even if Undersigned Counsel spent every
 3

 4   working hour, forty hours per week, for the next 31 weeks, she would have to
 5
     read 8,065 pages per hour. Even with the assistance of search tools and access to
 6

 7   data stored on Relativity, that review is impossible in the short time set in the
 8
     current scheduling order.
 9

10         Ms. Vaught hereby joins Mr. Padilla’s Motion and asks this Court to vacate

11
     the current trial date and to set a scheduling conference to address the upcoming
12

13
     deadlines set forth in the Court’s May 1, 2018 Order. (ECF Doc. 131)

14         RESPECTFULLY SUBMITTED this Seventeenth day of June, 2019.
15
                                             s/Joy Bertrand
16
                                             Joy Bertrand
17                                           Attorney for Defendant
18

19

20

21

22

23

24

25

26

27

28

29




                                               Page 2
            Case 2:18-cr-00422-SMB Document 637 Filed 06/17/19 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2
           On June 17, 2019, I, Joy Bertrand, attorney for the Defendant, filed the
 3

 4   foregoing with the Arizona District Court’s electronic filing system. Based on
 5
     my training and experience with electronic filing in the federal courts, it is my
 6

 7   understanding that a copy of this pleading will be electronically served upon
 8
     opposing counsel and co-defendants’ counsel, upon its submission to the Court.
 9

10
           Respectfully submitted this Seventeenth day of June, 2019.

11

12
                                            s/Joy Bertrand
13
                                            Joy Bertrand
14                                          Attorney for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 3
